DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an insect trap comprising an attractive lamp array having: (a) a first lamp including a housing, a first set of light emitting diodes each having a wavelength in the range of 315 to 400 nanometers positioned within the first housing, and a first pair of connectors electrically coupled to each of the light emitting diodes of the first set of light emitting diodes; (b) a second lamp including a second housing, second set of light emitting diodes each having a wavelength in the range of 400 to 700 nanometers positioned within the second housing, (c) a third lamp including a housing, a third set of light emitting diodes each having a wavelength in the range of 510 to 600 nanometers positioned within the third sleeve, and (d) a controller adapted to be coupled to said first, second and third pairs of connectors, and wherein said controller has a plurality of selectable modes of operation and individually controls the intensity of the light produced by the first lamp, the second lamp and the third lamp based upon which mode of operation is selected are not disclosed. 
The closest prior art are Studer et al. (US Pub. 2018/0184635) and Wang et al. (KR1020200115404). While Studer discloses an insect trap (1 trap w/ 90 glue board) comprising an attractive lamp array (26/27 light source) and Wang discloses an insect trap (100 insect repellent with 20 adhesive sheet) comprising an attractive lamp array (30 LEDs). Neither Studer nor Wang disclose or suggest in summary an insect trap comprising an attractive lamp array having: (a) a first lamp including a housing, a first set of light emitting diodes each having a wavelength in the range of 315 to 400 nanometers positioned within the first housing, and a first pair of connectors electrically coupled to each of the light emitting diodes of the first set of light emitting diodes; (b) a second lamp including a second housing, second set of light emitting diodes each having a wavelength in the range of 400 to 700 nanometers positioned within the second housing, (c) a third lamp including a housing, a third set of light emitting diodes each having a wavelength in the range of 510 to 600 nanometers positioned within the third sleeve, and (d) a controller adapted to be coupled to said first, second and third pairs of connectors, and wherein said controller has a plurality of selectable modes of operation and individually controls the intensity of the light produced by the first lamp, the second lamp and the third lamp based upon which mode of operation is selected is selected.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875